DETAILED ACTION
Election/Restrictions
Claims 1-5, 8, 9, 13 are allowable. The restriction requirement between inventions and among species , as set forth in the Office action mailed on 08/04/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 08/04/2020 is partially withdrawn. Claims 6, 7, 10-12, directed to a similar species, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. However, claims 14-31, directed to a system for delivering a stent withdrawn from consideration because they do not all  require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 14-31 directed to invention non-elected without traverse.  Accordingly, claims 14-31 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nathan Mutter on 03/11/2021.

The application has been amended as follows: 
In claim 1 line 3, after the limitation “stent delivery system” and before the limitation “through an access site” the limitation --distally-- has been entered
In claim 1, line 10, after the limitation “rotating” and before the limitation “the proximal portion” the limitation --, about a longitudinal axis of the stent,-- has been entered
Claims 14-31 have been canceled
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious the method as claimed, specifically how the proximal portion of the stent is delivered first and rotated about its longitudinal axis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771